EXHIBIT 10.3 EXECUTION VERSION SENIOR INTERIM LOAN AGREEMENT among AVIS BUDGET HOLDINGS, LLC, AVIS BUDGET CAR RENTAL, LLC, as Borrower, The Several Lenders from Time to Time Parties Hereto, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, MORGAN STANLEY SENIOR FUNDING, INC., and CITIBANK, N.A., as Co-Syndication Agents, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, THE BANK OF NOVA SCOTIA and THE ROYAL BANK OF SCOTLAND PLC, as Co - Documentation Agents, Dated as of September 22, 2011 MORGAN STANLEY SENIOR FUNDING, INC., CITIGROUP GLOBAL MARKETS INC., CREDIT AGRICOLE SECURITIES (USA) INC., THE BANK OF NOVA SCOTIA AND RBS SECURITIES INC. as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS SECTION 1.DEFINITIONS 1 1.1Defined Terms 1 1.2Other Definitional Provisions 27 SECTION 2.AMOUNT AND TERMS OF COMMITMENTS 28 2.1Interim Loan Commitments 28 2.2Procedure for Borrowing 28 2.3Repayment of Loans 28 2.4[Reserved] 28 2.5[Reserved] 28 2.6[Reserved] 28 2.7[Reserved] 28 2.8Fees, etc 28 2.9Termination or Reduction of Commitments 28 2.10Optional Prepayments 29 2.11Mandatory Prepayments 29 2.12Conversion and Continuation Options 30 2.13Limitations on Eurocurrency Tranches 30 2.14Interest Rates and Payment Dates 30 2.15Computation of Interest and Fees 31 2.16Inability to Determine Interest Rate 31 2.17Pro Rata Treatment and Payments 31 2.18Requirements of Law 32 2.19Taxes 33 2.20Indemnity 33 2.21Change of Lending Office 36 2.22Replacement of Lenders 36 2.23Defaulting Lenders 37 2.24Permanent Refinancing 38 2.25AHYDO 40 SECTION 3.[RESERVED] 40 SECTION 4.REPRESENTATIONS AND WARRANTIES 40 4.1Financial Condition 40 4.2No Change 41 4.3Existence; Compliance with Law; Power 41 4.4Authorization; Enforceable Obligations 41 4.5No Legal Bar 41 4.6Litigation 42 4.7No Default 42 4.8Ownership of Property; Liens 42 4.9Intellectual Property 42 4.10Taxes 42 4.11Federal Regulations 42 4.12ERISA 42 4.13Investment Company Act; Other Regulations 43 4.14Subsidiaries 43 4.15Use of Proceeds 43 4.16Accuracy of Information, etc 43 SECTION 5.CONDITIONS PRECEDENT 44 5.1Commitment Effective Date 44 5.2Initial Funding Date 45 5.3Certain Funds 46 5.4Acceptance of Proceeds 47 5.5Officer’s Certificate 47 SECTION 6.AFFIRMATIVE COVENANTS 47 6.1Financial Statements 47 6.2Certificates; Other Information 48 6.3Payment of Obligations 49 6.4Maintenance of Existence; Compliance 49 6.5Maintenance of Property; Insurance 49 6.6Inspection of Property; Books and Records; Discussions 49 6.7Notices 49 6.8Environmental Laws 50 6.9Maintenance of Ratings 50 6.10[Reserved] 50 6.11Use of Proceeds 50 6.12Scheme Affirmative Covenants 50 6.13Existing Debt Repayment 51 6.14Additional Guarantors 51 6.15Second Lien Security Documents 52 SECTION 7.NEGATIVE COVENANTS 52 7.1[Reserved] 52 7.2Indebtedness 52 7.3Liens 54 7.4Fundamental Changes 56 7.5Disposition of Property 57 7.6Restricted Payments 58 7.7Investments 59 7.8Optional Payments and Modifications of Certain Agreements 61 7.9Transactions with Affiliates 62 7.10Sales and Leasebacks 62 7.11Changes in Fiscal Periods 62 7.12Clauses Restricting Subsidiary Distributions 63 7.13Lines of Business 63 7.14Business Activities of Holdings 63 7.15Scheme Negative Covenants 64 7.16Specified Negative Covenants 67 SECTION 8.EVENTS OF DEFAULT 67 SECTION 9.THE AGENTS 67 9.1Appointment 67 9.2Delegation of Duties 67 9.3Exculpatory Provisions 67 9.4Reliance by Administrative Agent 67 9.5Notice of Default 68 9.6Non-Reliance on Agents and Other Lenders 68 9.7Indemnification 68 9.8Agent in Its Individual Capacity 69 9.9Successor Administrative Agent 69 9.10Co-Documentation Agents and Co-Syndication Agents 69 SECTION 10.MISCELLANEOUS 69 10.1Amendments and Waivers 69 10.2Notices 71 10.3No Waiver; Cumulative Remedies 72 10.4Survival of Representations and Warranties 72 10.5Payment of Expenses and Taxes 72 10.6Successors and Assigns; Participations and Assignments 73 10.7Adjustments; Set-off 76 10.8Counterparts 76 10.9Severability 76 10.10Integration 76 10.11GOVERNING LAW 77 10.12Submission To Jurisdiction; Waivers 77 10.13Judgment 77 10.14Acknowledgements 77 10.15Releases of Guarantees 78 10.16Confidentiality 78 10.17WAIVERS OF JURY TRIAL 78 10.18 USA Patriot Act 79 SCHEDULES: 1.1A Commitments 1.1B Excluded Subsidiaries 1.1D Separation Agreement 1.1E Tax Sharing Agreement Consents, Authorizations, Filings and Notices Intellectual Property Matters Subsidiaries Sources and Uses 7.2(f) Existing Indebtedness 7.3(g) Existing Liens 7.5(h) Dispositions 7.7(k) Investments Permitted Transactions Certain Agreements EXHIBITS: A Form of Exchange Notice B Form of Compliance Certificate C Form of Closing Certificate D Form of Assignment and Assumption E Form of Legal Opinion of Kirkland & Ellis LLP F Form of Exemption Certificate ANNEXES: A Form of Fleet Financing Forecast SENIOR INTERIM LOAN AGREEMENT (this “Agreement”), dated as of September 22, 2011, among AVIS BUDGET HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), AVIS BUDGET CAR RENTAL, LLC, a Delaware limited liability company (the “Borrower”), the several banks and other financial institutions or entities from time to time parties hereto (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC. and CITIBANK, N.A., as co-syndication agents (in such capacity, the “Co-Syndication Agents”), CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, THE BANK OF NOVA SCOTIA and THE ROYAL BANK OF SCOTLAND PLC, as co-documentation agents (in such capacity, the “Co-Documentation Agents”), and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent. Pursuant to the Implementation Agreement, dated as of June 14, 2011 (together with schedules and exhibits thereto, the “Scheme Acquisition Agreement”) by and between AE Consolidation Limited (Company number 7666089), a limited liability companyformed under the laws of England and Wales (“Bidco”) and Avis Europe plc (Company number 3311438), a public limited company incorporated under the laws of England and Wales (the “Target”), Bidco has agreed to acquire (the “Acquisition”) all of the Target Shares, to be effected by way of a Scheme or, if a Conversion Notice has been delivered, an Offer and subsequent purchases thereof. In connection with the Acquisition, the Borrower has requested the Lenders to extend credit to the Borrower in the form of Interim Loans (as this and other capitalized terms used in these preliminary statements are defined in Section 1.1 below) in an aggregate amount not to exceed $580,000,000. The proceeds of the Interim Loans, together with (i) a portion of cash on hand of the Borrower, (ii) the proceeds of the issuance and sale of Securities and (iii) the proceeds of the issuance of Incremental Term Loans will be used to pay the Acquisition Consideration and the Transaction Expenses. The Lenders are willing to extend such Interim Loans on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the undertakings set forth herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1. DEFINITIONS 1.1Defined Terms.As used in this Agreement, the terms listed in this Section 1.1 shall have the respective meanings set forth in this Section 1.1. “ABG”: Avis Budget Group, Inc., a Delaware corporation. “ABG Convertible Notes”: 3.50% convertible senior notes due in 2014 issued by ABG or any Indebtedness issued in exchange for, or the net proceeds of which are used to extend, refinance, renew, replace, defease or refund such convertible senior notes. “ABG Escrow Agreement”: the escrow agreement dated June 13, 2011 between, amongst others, ABG, Citigroup Global Markets Limited, Morgan Stanley & Co. Limited and Citibank, N.A. London Branch. “ABR”:for any day, a rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day, (b)(i) the Federal Funds Effective Rate 1 in effect on such day plus (ii) ½ of 1% and (c)(i) the Eurocurrency Rate for a one month interest period in effect on such day (or if such day is not a Business Day, the immediately preceding Business Day) plus (ii) 1%; provided that ABR shall, in any event, be at all times no less than 2.50%.If the Administrative Agent shall have determined (which determination shall be conclusive absent manifest error) that it is unable to ascertain the Federal Funds Effective Rate for any reason, including the inability or failure of the Administrative Agent to obtain sufficient quotations in accordance with the terms of the definition thereof, ABR shall be determined without regard to clause (b) of the preceding sentence until the circumstances giving rise to such inability no longer exist. For purposes hereof:(1) “Prime Rate” shall mean the rate of interest per annum published from time to time by The Wall Street Journal as the “prime rate” for the United States; each change in the Prime Rate shall be effective as of the opening of business on the date such change is announced as being effective (provided that if the Wall Street Journal is not published on a date for which the Prime Rate must be determined, reference shall be made to the prime rate published in the Wall Street Journal on the nearest-preceding date on which the Wall Street Journal was published) (it being understood that the Prime Rate is a reference rate and does not necessarily represent the lowest or best rate actually available) and (2) the Eurocurrency Rate for any day shall be based on the rate per annum appearing on the page of the Reuters Screen which displays an average British Bankers Association Interest Settlement Rate (such page currently being LIBOR01 page) for deposits (for delivery on the first day of such period), determined as of approximately 11:00 a.m. (London, England time), on such date.Any change in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate shall be effective as of the opening of business on the effective day of such change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate, respectively. “ABR Loans”:Loans the rate of interest applicable to which is based upon the ABR. “Acceptance Condition”: if a Conversion Notice has been delivered, the condition with respect to the number of acceptances to the Offer which must be secured to declare the Offer unconditional as to acceptances (as set out in the Offer Press Release and which shall not be less than 75% of the Target Shares outstanding). “Acquisition”: as defined in the preliminary statements to this Agreement. “Acquisition Conditions Precedent”: the conditions listed in paragraphs 1 and 2 of Part A of Part 3 of the Scheme Circular or, if a Conversion Notice has been delivered, the corresponding conditions precedent in the Offer Press Release to the extent applicable. “Acquisition Consideration”: an aggregate amount required to consummate the Acquisition, exclusive of all fees and expenses. “Acquisition Documentation”: the Scheme Documentation or, if a Conversion Notice has been delivered, the Offer Document. “AESOP Base Indenture”:the Second Amended and Restated Base Indenture, dated as of June 3, 2004, between the AESOP Issuer and the AESOP Trustee, as amended, modified or supplemented from time to time. “AESOP Financing Program”:the transactions contemplated by the AESOP Base Indenture, as it may be from time to time further amended, supplemented or modified, and the instruments and agreements referenced therein and otherwise executed in connection therewith, and any successor program. 2 “AESOP Indebtedness”:any Indebtedness incurred pursuant to the AESOP Financing Program. “AESOP Issuer”:Avis Budget Rental Car Funding (AESOP) LLC. “AESOP Trustee”:The Bank of New York Mellon Trust Company, N.A., in its capacity as Trustee under the AESOP Base Indenture. “Administrative Agent”:Morgan Stanley Senior Funding, Inc., together with its affiliates, as the arranger of the Interim Loan Commitments and as the administrative agent for the Lenders under this Agreement and the other Loan Documents, together with any of its successors. “Additional Foreign Vehicle Indebtedness”:as defined in the definition of “Consolidated Total Debt.” “Affiliate”:as to any Person, any other Person which, directly or indirectly, is in control of, is controlled by, or is under common control with, such Person.For purposes of this definition, a Person shall be deemed to be “controlled by” another if such latter Person possesses, directly or indirectly, power either to (i) vote 10% or more of the securities having ordinary voting power for the election of directors of such controlled Person or (ii) direct or cause the direction of the management and policies of such controlled Person whether by contract or otherwise. “Agents”:the collective reference to the Co-Syndication Agents, the Co-Documentation Agents and the Administrative Agent. “Aggregate Exposure”:with respect to any Lender at any time, (a) prior to the Initial Funding Date, an amount equal to the Interim Loan Commitments of such Lender and (b) thereafter, an amount equal to the aggregate then unpaid principal amount of such Lender’s Loans. “Aggregate Exposure Percentage”:with respect to any Lender at any time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such time to the Aggregate Exposure of all Lenders at such time. “Agreement”:as defined in the preamble hereto. “Applicable Margin”: (i) for each Interim Loan, the rate per annum equal to (a) 7.50% for Eurocurrency Loans and (b) 6.50% for ABR Loans, in each case subject to adjustment as follows:if the Loans are not paid within the three-month period following the Initial Funding Date, the Applicable Margin shall increase by 0.50% per annum at the end of such three-month period and shall increase by an additional 0.50% per annum at the end of each three-month period thereafter, subject to the Total Cap (as defined in the Fee Letter) and (ii) for each Extended Term Loan, the rate per annum equal to the Total Cap. “Approved Fund”:as defined in Section 10.6(b). “Asset Sale”:any Disposition of property or series of related Dispositions of property (excluding any such Disposition permitted by clause (a), (b), (c), (d), (e), (j), (k), (l), (m) or (o) of Section 7.5) that yields gross proceeds to any Loan Party (valued at the initial principal amount thereof in the case of non-cash proceeds consisting of notes or other debt securities and valued at fair market value in the case of other non-cash proceeds) in excess of $25,000,000. “Assignee”:as defined in Section 10.6(b). 3 “Assignment and Assumption”:an Assignment and Assumption, substantially in the form of Exhibit D. “Avis Budget Finance”:Avis Budget Finance, Inc., a Delaware corporation. “Benefitted Lender”:as defined in Section 10.7(a). “Bidco”: as defined in the preliminary statements to this Agreement. “Board”:the Board of Governors of the Federal Reserve System of the United States (or any successor). “Borrower”:as defined in the preamble hereto. “Borrower Escrow Agreement”: the escrow agreement dated as of the date hereof, 2011 between, amongst others, the Borrower, Citigroup Global Markets Limited, Morgan Stanley & Co. Limited and Citibank, N.A. London Branch. “Bridge Commitment Fee”: as defined in Section 2.8(a). “Budget”:as defined in Section 6.2(c). “Budget Truck Division”:the truck rental business of Budget Rent A Car System, Inc. and its Subsidiaries. “Business Day”:any day other than a Saturday, Sunday or other day on which banks in the State of New York are permitted to close; provided, however, that when used in connection with a Eurocurrency Loan, the term “Business Day” shall also exclude any day on which banks are not open for dealings in Dollar deposits in the London Interbank market. “Canadian Securitization Entity”: WTH Funding Limited Partnership, WTH Car Rental Limited Partnership, each an Ontario limited partnership, and any other special purpose entity formed for the purpose of engaging in vehicle financing in Canada including, without limitation, any other partnerships formed from time to time and each of the special purpose entities that may be partners in WTH Funding Limited Partnership, WTH Car Rental Limited Partnership or in any other such partnerships. “Capital Lease Obligations”:as to any Person, the obligations of such Person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such Person under GAAP and, for the purposes of this Agreement, the amount of such obligations at any time shall be the capitalized amount thereof at such time determined in accordance with GAAP. “Capital Stock”:any and all shares, interests, participations or other equivalents (however designated) of capital stock of a corporation, any and all equivalent ownership interests in a Person (other than a corporation) and any and all warrants, rights or options to purchase any of the foregoing. “Cash Confirmation”: the letter among the Borrower, ABG, Avis Budget Holdings, LLC Bidco, Citigroup Global Markets Limited and Morgan Stanley & Co. Limited, relating to, among other things, the proceeds of certain additional loans incurred by the Borrower, and the procedures to be implemented in respect thereof, as amended, supplemented or modified from time to time. 4 “Cash Equivalents”:any of the following, to the extent acquired for investment and not with a view to achieving trading profits: (a) obligations fully backed by the full faith and credit of the federal government of the United States or any Member State or any agency or instrumentality thereof maturing not in excess of twelve months from the date of acquisition, (b) commercial paper maturing not in excess of twelve months from the date of acquisition and rated at least “P-1” by Moody’s or “A-1” by S&P on the date of such acquisition, (c) the following obligations of any Lender or any domestic commercial bank having capital and surplus in excess of $500,000,000, which has, or the holding company of which has, a commercial paper rating meeting the requirements specified in clause (b) above: (i) time deposits, certificates of deposit and acceptances maturing not in excess of twelve months from the date of acquisition, or (ii) repurchase obligations with a term of not more than thirty days for underlying securities of the type referred to in clause (a) above, (d) money market funds that invest exclusively in interest bearing, short-term money market instruments and adhere to the minimum credit standards established by Rule 2a-7 of the Investment Company Act of 1940, as amended, (e) municipal securities: (i) for which the pricing period in effect is not more than twelve months long and (ii) rated at least “P-1” by Moody’s or “A-1” by S&P and (f) foreign investments substantially comparable to the investments described in clauses (b), (c), (d) and (e) above in connection with managing cash of any Subsidiary having operations in a foreign country. “Cash Items Cap”: as defined in the definition of “Consolidated EBITDA”. “Certain Funds Covenant”: solely in relation to the Borrower and Bidco only (and, for the avoidance of doubt, excluding any other Group Member, Target and its Subsidiaries), the covenants set forth in Sections 7.3, 7.4, 7.5, 7.6, 7.11, 7.15 (other than clause (c) thereof), 7.16 and6.12 (other than clauses (c), (f), (g) and (h) thereof), and in the case of Bidco only (and, for the avoidance of doubt, excluding any other Group Member, Target and its Subsidiaries), the covenants set forth in Sections 7.2, 7.8 and 7.9. “Certain Funds Default”: any Event of Default, in each case relating to the Borrower and Bidco only (and, for the avoidance of doubt excluding any other Group Member, Target and its Subsidiaries), arising under clauses (a) and (f) of Section 8. “Certain Funds Period”: the period from and including the Commitment Effective Date and ending on the earliest of: (a) if (i) the Scheme Effective Date or, as the case may be, Offer Unconditional Date has not occurred by the Long Stop Date and (ii) paragraph (d) below does not apply, the Long Stop Date; (b) the date on which the Scheme lapses or is withdrawn (other (i) than in connection with the conversion of the Scheme into an Offer or (ii) if paragraph (d) below applies) or, if an Offer is made, the date on which the Offer lapses, terminates or is withdrawn in accordance with its terms; (c) the date which falls: (i) if the Acquisition is effected by way of a Scheme, 15 days after the Scheme Effective Date; or (ii) if the Acquisition is effected by way of an Offer (other than as contemplated by paragraph (d) below), 60 days after the Offer Unconditional Date, or if Bidco has sent to minority shareholders notices 5 pursuant to section 979 of the Companies Act before such date, such longer period as is necessary to enable Bidco to acquire the remaining Target Shares pursuant to the squeeze-out procedures under Chapter 3 of Part 28 of the Companies Act; provided that the Certain Funds Period shall in any event end on the date that is 102 days after the Offer Unconditional Date, unless such 102nd day is prior to the Long Stop Date, in which case the Certain Funds Period shall end on the Long Stop Date; and (d) if the Scheme fails to become effective due to not receiving the requisite Target shareholder or court approval and ABG or any of its Subsidiaries (including Bidco) launches an Offer by virtue of the requirements imposed on ABG or any of its Subsidiaries (including Bidco), pursuant to the irrevocable undertaking to vote in favor of the Scheme and/or accept the Offer given by the Target’s majority shareholder on June 13, 2011, the date which falls 42 days after the launch of such Offer by publication of an Offer Document (unless such 42nd day is prior to the Long Stop Date, in which case the Certain Funds Period shall end on the Long Stop Date). “Change in Control”: (a) the acquisition by any Person or group (within the meaning of the Securities Exchange Act of 1934, as amended, and the rules of the SEC thereunder as in effect on the Commitment Effective Date), directly or indirectly, beneficially or of record, of ownership or control of in excess of 50% of the voting common stock of ABG on a fully diluted basis at any time or (b) if at any time, individuals who at the Commitment Effective Date constituted the board of directors of ABG (together with any new directors whose election by such board of directors or whose nomination for election by the shareholders of ABG, as the case may be, was approved by a vote of the majority of the directors then still in office who were either directors at the Commitment Effective Date or whose election or nomination for election was previously so approved) cease for any reason to constitute a majority of the board of directors of ABG,(c) ABG shall cease to own, directly or through one or more Wholly-Owned Subsidiaries, all of the capital stock of Holdings, free and clear of any direct or indirect Liens (other than statutory Liens) or (d) Holdings shall cease to directly own all of the capital stock of the Borrower, free and clear of any direct or indirect Liens (other than statutory Liens or Liens created by the Security Documents). “Clean-up Period”: as defined in Section 8. “Code”:the Internal Revenue Code of 1986, as amended from time to time. “Co-Documentation Agent”:as defined in the preamble hereto. “Co-Syndication Agent”:as defined in the preamble hereto. “Collateral”:as defined in the Existing Credit Agreement. “Commitment Effective Date”: the date on which the conditions precedent set forth in Section 5.1 hereof are satisfied. “Commonly Controlled Entity”:an entity, whether or not incorporated, that is under common control with the Borrower within the meaning of Section 4001 of ERISA or is part of a group that includes the Borrower and that is treated as a single employer under Section 414 of the Code. “Companies Act”: the Companies Act of 2006 of England and Wales, as amended. 6 “Companies House”: the office for company administration and registrations in England and Wales operated by the Registrar of Companies. “Compliance Certificate”:a certificate duly executed by a Responsible Officer substantially in the form of Exhibit B. “Conduit Lender”:any special purpose corporation organized and administered by any Lender for the purpose of making Loans otherwise required to be made by such Lender and designated by such Lender in a written instrument; provided, that the designation by any Lender of a Conduit Lender shall not relieve the designating Lender of any of its obligations to fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to fund any such Loan, and the designating Lender (and not the Conduit Lender) shall have the sole right and responsibility to deliver all consents and waivers required or requested under this Agreement with respect to its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be entitled to receive any greater amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to receive in respect of the extensions of credit made by such Conduit Lender or (b) be deemed to have any Commitment. “Confidential Information Memoranda”: one or more confidential information memoranda and other materials, in each case in form and substance customary for transactions of this type (including disclosure limitations in compliance with the requirements of the Takeover Panel as set out in Practice Statement No. 25 (Debt Syndication During Offer Periods)) and otherwise reasonably satisfactory to both the Lead Arrangers and the Borrower, to be used in connection with the syndication of the Facility provide herein. “Consolidated EBITDA”:without duplication, for any period, Consolidated Net Income plus (a) provision for taxes based on income; (b) depreciation expense (excluding any such expense attributable to depreciation of Eligible Assets); (c) Consolidated Total Interest Expense; (d) amortization expense (excluding any such expense attributable to amortization of Eligible Assets); (e) non-cash stock option and restricted stock grant expense; (f) (i) separation, integration, restructuring and severance cash items and (ii) other extraordinary, unusual, exceptional or non-recurring cash items, in the case of each of (i) and (ii) in an aggregate amount not to exceed $75,000,000 in any period of four consecutive fiscal quarters (the “Cash Items Cap”); provided that, upon consummation of the Acquisition, to the extent paid or incurred in connection with the Acquisition, the Cash Items Cap shall be increased by an additional $75,000,000 for any period ended after the date of the consummation of the Acquisition through the eighth full fiscal quarter immediately following the date of the consummation of the Acquisition. (g) other unusual or non-recurring non-cash expenses or losses, including fees, expenses and charges associated with the transactions contemplated by the Separation Agreement; 7 (h) unrealized losses from interest rate, foreign exchange and gasoline Swap Agreements; (i) any other non-cash charges and expenses (including amortization of deferred financing fees), in the case of each of (a)-(h) above, to the extent such items are reflected as a charge in the calculation of Consolidated Net Income for such period; (j) fees, expenses and transaction costs paid or incurred in connection with the Acquisition and the financing thereof, whether or not successful; (k) [reserved]; (l) the amount of cost savings, operating expense reductions and synergies projected by the Borrower in good faith to be realized not later than the end of the sixth full fiscal quarter immediately following the date of the consummation of the Acquisition in connection with the Acquisition as a result of specified actions taken or with respect to which substantial steps have been taken by the Borrower (calculated on a pro forma basis as though such cost savings, operating expense reductions and synergies had been realized on the first day of such period and as if such cost savings, operating expense reductions and synergies were realized during the entirety of such period), net of the amount of actual benefits realized during such period from such actions; providedthat (A) a certificate signed by a Responsible Officer shall be delivered to the Administrative Agent together with the Compliance Certificate required to be delivered pursuant to Section 6.2(b), certifying that such cost savings, operating expense reductions and synergies are reasonably expected and factually supportable in the good faith judgment of the Borrower, (B) the aggregate amount of cost savings, operating expense reductions and projected synergies added pursuant to this clause (l) shall not exceed $70,000,000 in the aggregate during the term of this Agreement, (C) no cost savings, operating expense reductions and synergies shall be added pursuant to this clause (l) to the extent duplicative of any expenses or charges otherwise added to Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for such period, and (D) projected amounts (and amounts not yet realized) may no longer be added in calculating Consolidated EBITDA pursuant to this clause (l) to the extent occurring more than four full fiscal quarters after the specified action taken in order to realize such projected cost savings, operating expense reductions and synergies; (m) [reserved]; and (n) fees and expenses paid or incurred in connection with any other Investment, Material Disposition, issuance or amendment of Indebtedness or Capital Stock, whether or not successful. Notwithstanding the foregoing, in calculating Consolidated EBITDA for any period, pro forma effect shall be given to (i)(A) any non-recurring gains (losses) on business unit dispositions outside the ordinary course of business and (B) any unusual or non-recurring non-cash income, in the case of each of (A) and (B) above, to the extent such items are reflected as income (losses) in the calculation of Consolidated Net Income for such period and (ii) any cash payments made during such period in respect of items described in clause (g) and (h) above subsequent to the fiscal quarter in which the relevant non-cash expenses or non-cash or unrealized losses were reflected as a charge in the calculation of Consolidated Net Income, all as determined on a consolidated basis in accordance with GAAP. For the purposes of calculating Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any determination of the Consolidated Leverage Ratio, (i) if at any time during or following such Reference 8 Period the Borrower or any Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for such Reference Period shall be reduced by an amount equal to the Consolidated EBITDA (if positive) attributable to the property that is the subject of such Material Disposition for such Reference Period or increased by an amount equal to the Consolidated EBITDA (if negative) attributable thereto for such Reference Period and (ii) if during or following such Reference Period the Borrower or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such Reference Period shall be calculated after giving pro forma effect thereto as if such Material Acquisition occurred on the first day of such Reference Period.As used in this definition, “Material Acquisition” means the Acquisition and any acquisition of property or series of related acquisitions of property that (a) constitutes assets comprising all or substantially all of an operating unit of a business or constitutes all or substantially all of the common stock of a Person and (b) involves the payment of consideration by the Borrower and its Subsidiaries in excess of $25,000,000; and “Material Disposition” means any Disposition of property or series of related Dispositions of property under Section 7.5(f), (g) or (h) that yields gross proceeds to the Borrower or any of its Subsidiaries in excess of $25,000,000. “Consolidated Financial Statements”:as defined in Section 4.1(b). “Consolidated Leverage Ratio”:as at the last day of any period, the ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such period. “Consolidated Net Income”:for any period for which such amount is being determined, the net income (or loss) of the Borrower and its Subsidiaries during such period determined on a consolidated basis for such period taken as a single accounting period in accordance with GAAP; provided that there shall be excluded (i) income (loss) of any Person (other than a Subsidiary of the Borrower) in which the Borrower or any of its Subsidiaries has any equity investment or comparable interest, except to the extent of the amount of dividends or other distributions actually paid to the Borrower or its Subsidiaries by such Person during such period, (ii) any extraordinary after-tax gains, (iii) any extraordinary pretax losses and expenses, (iv) any unusual pretax non-cash losses and expenses and (v) any income (loss) for such period from discontinued operations in accordance with GAAP. “Consolidated Secured Debt”: at any date, the sum of the aggregate principal amount of all Consolidated Total Debt that is secured by a Lien on any asset of the Borrower or its Subsidiaries. “Consolidated Secured Leverage Ratio”: as at the last day of any period, the ratio of (a) Consolidated Secured Debt on such day to (b) Consolidated EBITDA for such period. “Consolidated Total Debt”:at any date, the aggregate principal amount of (a) all Indebtedness of the Borrower and its Subsidiaries at such date, determined on a consolidated basis in accordance with GAAP plus (b) the aggregate principal amount of the ABG Convertible Notes outstanding at such date; provided that, for purposes of this definition, Indebtedness shall not include (i)(x) Securitization Indebtedness, (y) AESOP Indebtednessor (z) Recourse Vehicle Indebtedness up to $1,000,000,000, (ii) the aggregate undrawn amount of outstanding letters of credit, (iii) obligations under Swap Agreements or (iv) without duplication of Indebtedness referred in clauses (a)(i)(x) and (a)(i)(z) above, any other obligations under long-term finance leases in respect of Eligible Assets entered into by Foreign Subsidiaries, including any Capital Lease Obligations of any such Foreign Subsidiary and any Guarantee Obligations in respect of such Capital Lease Obligations (collectively, “Additional Foreign Vehicle Indebtedness”).In addition, for purposes of this definition, the amount of (A) Indebtedness of the Borrower and its Subsidiaries at any date shall be reduced (but not to less than zero) by the amount of Excess Cash and (B) the ABG Convertible Notes at any date shall be reduced (but not to less than zero) by the amount of (1) cash and Cash Equivalents of
